         Case 1:13-cv-01483-AWI-SAB Document 203 Filed 11/17/19 Page 1 of 20


1    MICHAEL J. CURLS (SBN 159651)
     NICHELLE D. JONES (SBN 186308)
2    LAW OFFICE OF MICHAEL J. CURLS
     4340 Leimert Blvd., Suite 200
3    Los Angeles, CA 90008
     Telephone: (323) 293-2314
4    Facsimile: (323) 293-2350
5    Attorneys for Plaintiffs THE ESTATE OF CECIL ELKINS, JR., CREASHA
     ELKINS, VALIECIA PEREZ, DYLAN ELKINS, DEVIN ELKINS, TINA TERREL
6    and CECIL ELKINS
7                          UNITED STATES DISTRICT COURT
8                         EASTERN DISTRICT OF CALIFORNIA
9

10   THE ESTATE OF CECIL ELKINS, JR., )               Case No.: 1:13-CV-01483-AWI-SAB
     CREASHA ELKINS, individually and as )
11                                       )
     Guardian Ad Litem for VALIECIA      )
12   PEREZ, DY. ELKINS and DE. ELKINS, )
     TINA TERREL and CECIL ELKINS        )
13                                       )
                Plaintiffs,              )            PLAINTIFFS’ NOTICE OF MOTION
14                                       )            AND MOTION TO DISQUALIFY
          vs.                            )            DEFENSE COUNSEL
15                                       )
                                         )
16   CALIFORNIA HIGHWAY PATROL,          )
     STATE OF CALIFORNIA, COUNTY         )            Date:               December 16, 2019
17
     OF TULARE, TULARE COUNTY            )            Time:               1:30 p.m.
                                         )            Dept:               2, 8th Floor
18   SHERIFF’S DEPARTMENT, TULARE )                   Judge:              Hon. Anthony W. Ishi
     COUNTY REGIONAL GANG                )
19
     ENFORCEMENT TEAM, CITY OF           )
                                         )
20   PIXLEY, and DOES 1 THROUGH 25, )
     INCLUSIVE,                          )
21                                       )
                                         )
22              Defendants               )
     _______________________________ )
23                                       )
24         TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
25         PLEASE TAKE NOTICE that, on December 16, 2019 at 1:30 p.m. in
26   Courtroom 2 of the United States District Court, Eastern District of California,
27   located at 2500 Tulare Street, Fresno, California, 93721, Plaintiffs THE ESTATE
28



                                   MOTION TO DISQUALIFY COUNSEL
                                   (Elkins v. C.H.P. 1:13-CV-01483-AWI)
         Case 1:13-cv-01483-AWI-SAB Document 203 Filed 11/17/19 Page 2 of 20


1    OF CECIL ELKINS’, et al. will and hereby do move this Court for an order
2    disqualifying Attorney Robert J. Rogoyski and the Office of the Attorney General
3    of California from representing Defendant HIPOLITO PELAYO in this action.
4          This Motion is made pursuant to Cal. R. Prof.Cond.4.2 and American Bar
5    Association R. Prof. Cond. 4.2 prohibiting communication with a person
6    represented by Counsel on the grounds that Robert J. Rogoyski and Attorney
7    Timothy Bragg, Guardian Ad Litem to minors De. Elkins and Dy. Elkins outside of
8    the presence of and without the consent of Plaintiffs’ Counsel.
9          This Motion is based on this Notice of Motion and Motion, the
10   accompanying Memorandum of Points and Authorities, the Declaration of
11   Nichelle D. Jones, the records and files of this Court, and all other matters of
12   which the Court may take judicial notice.
13   DATED: November 16, 2019                            LAW OFFICE OF MICHAEL J. CURLS
14

15

16                                                       By:           /s/Nichelle D. Jones
17
                                                         Nichelle D. Jones, Attorneys for
                                                         Plaintiffs
18

19

20

21

22

23

24

25

26

27

28                                                  ii

                                   MOTION TO DISQUALIFY COUNSEL
                                   (Elkins v. C.H.P. 1:13-CV-01483-AWI)
        Case 1:13-cv-01483-AWI-SAB Document 203 Filed 11/17/19 Page 3 of 20


1                                TABLE OF CONTENTS
2    MEMORANDUM OF POINTS AND AUTHORITIES                               1
3
        I. INTRODUCTION                                                 1
4
        II. PROCEDURAL HISTORY                                          3
5
        III. STATEMENT OF FACTS                                         5
6
        IV. ARGUMENT                                                    7
7
             A. LEGAL STANDARD                                          7
8
             B. EX PARTE COMMUNICATION WITH                             8
9
               REPRESENTED PARTIES
10
             C. CONFLICT OF INTEREST                                    11
11
                 1. Attorney-Client Privilege                           11
12
        V. CONCLUSION                                                   14
13

14
                               TABLE OF AUTHORITIES
15
     Cases
16
     City and Cnty. Of San Francisco v. Cobra Solutions, Inc.           13
17
     (2006) 387 Cal.4th 846
18
     Eilliott v. Versa CIC, L.P. (2018) 328 F.R.D. 554                  9
19
     Flatt v. Super Ct. (1994) 9 Cal.4th 275, 283                       14
20
     Fremont Indemn. Co. v. Fremont Gen. Corp. (2d Dist. 2006)          12
21
     143 Cal.App.4th 50
22
     Goldberg v. Warner Chappell Music, Inc. (2d Dist. 2005) 125        13
23
     Cal.App.4th 753
24
     H.F. Ahmanson & Co. v. Salomon Bros, Inc. (2d Dist. 1999)          11
25
     229 Cal.App.3d 1445
26
     Hendricksen v. Great Am. Sav. & Loan (1st Dist. 1992) 11           14
27

28                                                iii

                                 MOTION TO DISQUALIFY COUNSEL
                                 (Elkins v. C.H.P. 1:13-CV-01483-AWI)
         Case 1:13-cv-01483-AWI-SAB Document 203 Filed 11/17/19 Page 4 of 20


1    Cal.App.4th 109
2
     Lews v. Telephone Employees Credit Union (9th Cir. 1996)           8
3
     87 F.3d 1537
4
     Lucent Techs, Inc. v. Gateway, Inc. (S.D. Cal.May 15, 2007)        14
5
     No. 02CV2060-B (CAB)
6
     Meza v. H. Muehlsein & Co. (2d Distr. 2009) 176 Cal.App.4th        13, 14
7
     969
8
     Rosenfeld Constr. Co. v. Super.Ct. (1991) 235 Cal.App.3d           13
9
     566
10
     Satler v. Purser (1971) 12 NC App 206, 182 SE 2d 850               10
11

12
     Statutes
13
     Federal Rules of Civil Procedure 17 (c)(2)                         9
14
     North Carolina General Statutes 1A-1, Rule 17                      10
15
     North Carolina Rules of Civil procedure Rule 17                    10
16

17
     North Carolina Rules of Professional Conduct Rule 1.2              10

18
     Treatises/Other

19   Model Rules of Professional Conduct of the American Bar            8
20   Association Rule 1.1.4
21   Rules of Professional Conduct of the North Carolina State          9
22   Bar Rule 4.2
23   Rules of Professional Conduct of the State Bar of California       8
24   Rule 4.2
25   Rules of Professional Conduct of the State Bar of California       11
26   Rule 1.7
27

28                                               iv

                                 MOTION TO DISQUALIFY COUNSEL
                                 (Elkins v. C.H.P. 1:13-CV-01483-AWI)
        Case 1:13-cv-01483-AWI-SAB Document 203 Filed 11/17/19 Page 5 of 20


1    United States District Court, Eastern District of California,       7
2    Local Rule 180
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                 v

                                  MOTION TO DISQUALIFY COUNSEL
                                  (Elkins v. C.H.P. 1:13-CV-01483-AWI)
          Case 1:13-cv-01483-AWI-SAB Document 203 Filed 11/17/19 Page 6 of 20


1                    MEMORANDUM OF POINTS AND AUTHORITIES
2                                                   I.
3                                       INTRODUCTION
4          Plaintiffs, The Estate of Cecil Elkins, et al. bring the instant motion to
5    address a conflict of interest that has arisen in light of Ex Parte communications
6    between Attorney Timothy Bragg (“Mr. Bragg”), Guardian Ad Litem to minor
7    plaintiffs Dy. Elkins and De. Elkins and Mr. Robert Rogoyski (“Mr. Rogoyski”),
8    attorney for Defendant Hipolito Pelayo.
9          The Law Office of Michael J. Curls has worked tirelessly for the family of
10   Cecil Elkins, Jr. since his untimely death in November 2012, taking this matter
11   through substantial law and motion, including but not limited to the reversal of
12   this Court’s Order on Defendants’ Motion for Summary Judgment by the Ninth
13   Circuit Court of Appeal. The family retained this office collectively to seek
14   redress from the fatal killing of Mr. Elkins’, Jr. The passing of time has brought
15   about a plethora of unique legal issues arising from the change of custodial
16   status of the minor plaintiffs and the death of Cecil Elkins, Sr. Notwithstanding
17   the challenges that this family has faced as it pertains to the death of Cecil, Jr.,
18   they have remained steadfast in their united desire to move forward and bring
19   this case to a final resolution.
20         Mr. Bragg was appointed Guardian Ad Litem to minor plaintiffs Dy. Elkins
21   and De. Elkins on or about June 7, 2019. Robert Rogoyski of the Attorney
22   General’s Office of the State of California, counsel for Defendant Hipolito Pelayo,
23   has had Ex Parte conversations with Mr. Bragg about this case without the
24   consent of Michael J. Curls or Nichelle D. Jones of The Law Office of Michael J.
25   Curls (“Plaintiffs’ Counsel”). While Plaintiffs’ Counsel does not have the details of
26   the communications, it is apparent that Mr. Bragg and Mr. Rogoyski have had
27   substantive communications because on September 16, 2019, during a
28                                                   1

                                    MOTION TO DISQUALIFY COUNSEL
                                    (Elkins v. C.H.P. 1:13-CV-01483-AWI)
           Case 1:13-cv-01483-AWI-SAB Document 203 Filed 11/17/19 Page 7 of 20


1    telephonic case management conference, Mr. Rogoyski announced to the court
2    that a settlement, in principal, had been reached with the minors Dy. Elkins and
3    De. Elkins. It must be assumed that the conversations were substantive because
4    at the time settlement was reached, Mr. Bragg had not had any substantive
5    conversations about the merits of the case with Michael J. Curls or Nichelle D.
6    Jones, Attorneys for the Plaintiffs. Thus, if we are to conclude that Mr. Bragg
7    made a good faith determination that settlement of this case, for the amounts
8    offered by the defense, was in the best interest of the minors, it could only follow
9    that the decision was based solely on the one-sided representations of defense
10   counsel.
11           At this point in the litigation, there appears to be an adversarial relationship
12   between Plaintiffs’ counsel and against Mr. Bragg and Mr. Rogoyski which
13   creates a conflict of interest. First, this is a wrongful death action, with the
14   Plaintiffs’ loss of love, companionship and support being at issue for damages;
15   so, to the extent that Mr. Bragg shared any information with Mr. Bragg about
16   family dynamics in this case, Plaintiffs’ are prejudiced.
17           Prior to Mr. Bragg’s appointment as Guardian Ad Litem, Mr. Rogoyski
18   contacted De. Elkins and Dy. Elkins Foster Mother1 and Mr. Bragg to advise that
19   actions should be initiated in the probate court to protect the minors against his
20   perceptions of breaches of fiduciary duty committed by Dennis Elkins in that
21   action. In addition, to the extent that Mr. Bragg is providing legal counsel to Mr.
22   Bragg such as filing a motion to approve the compromise of claim on behalf of
23   the minors; advising Mr. Bragg on how to eliminate Plaintiffs’ Counsel’s ability to
24   recover attorney’s fees and costs incurred in this litigation; and/or counsel on
25   removal of moving party’s office as counsel of record for the minors, (see
26

27   1The Foster Mother’s name shall not be revealed in this motion in an effort to protect her rights to privacy.
     As such, she will be referred to as “The Foster Mother” in any reference in these papers.
28                                                          2

                                           MOTION TO DISQUALIFY COUNSEL
                                           (Elkins v. C.H.P. 1:13-CV-01483-AWI)
          Case 1:13-cv-01483-AWI-SAB Document 203 Filed 11/17/19 Page 8 of 20


1    Declaration of Nichelle D. Jones attached hereto) a true conflict of interest exists
2    because Mr. Rogoyski has taken on the role as advocate for the minor’s interest
3    while concurrently representing the interests of Defendant Pelayo. The conduct
4    of Mr. Rogoyski would necessarily be imputed to the California Attorney
5    General’s Office who is privy to all of the information received by Mr. Rogoyski
6    from Mr. Bragg.
7           Additionally, Plaintiffs’ counsel is now in a position where there cannot be
8    candid conversations between Mr. Bragg about the merits of this case because
9    of a concern that Mr. Bragg will not honor the Attorney Client Privilege that would
10   exist between Counsel and De. Elkins and Dy. Elkins if they were competent
11   plaintiffs in this case. Without such dialogue, Mr. Bragg can not be in a position
12   to abide by his duties as Guardian Ad Litem to De. Elkins and Dy. Elkins in
13   making decisions pertaining to this litigation that are in the best interests of these
14   minors.2
15          Based on the forgoing, good cause exists to disqualify Mr. Rogoyski and
16   the State of California Attorney General’s Office as counsel in this case and to
17   enjoin Mr. Rogoyski and his office from sharing any information learned form Mr.
18   Bragg with newly substituted counsel.
19                                                      II.
20                                    PROCEDURAL HISTORY
21          Plaintiffs bring the instant action as a result of the wrongful death of
22   decedent CECIL ELKINS, JR. (“Decedent”) who was fatally shot by California
23   Highway Patrol Officer HIPOLITO PELAYO. ELKINS was shot at least nine
24   times. Of the nine documented shots, 3 were from front to back, including the
25

26

27   2A simultaneous motion to Dismiss Timothy Bragg as Guardian Ad Litem to De. Elkins and Dy. Elkins
     has also been filed in this matter.
28                                                       3

                                        MOTION TO DISQUALIFY COUNSEL
                                        (Elkins v. C.H.P. 1:13-CV-01483-AWI)
         Case 1:13-cv-01483-AWI-SAB Document 203 Filed 11/17/19 Page 9 of 20


1    fatal shot to ELKINS’ right chest. A complaint for damages was filed on
2    September 12, 2013. [Doc.1]
3            On or about February 3, 2016, Defendant Hipolito Pelayo moved for
4    Summary Judgment on all of Plaintiffs’ claims. [Doc.103] While the parties
5    awaited a ruling on the Motion for Summary Judgment, it was discovered that the
6    Order to Appoint the Elkins’ biological mother, Creasha Elkins as Guardian Ad
7    Litem was never signed by the Court. By this time, Creasha Elkins had lost
8    custody of the boys and their Grandfather, Plaintiff, Cecil Elkins Sr. (“Cecil Ekins,
9    Sr.”) was appointed Guardian Ad Litem. [Doc. 121] Defendant’s Motion for
10   Summary Judgment was granted, and the case was dismissed on or about July
11   7, 2016. [Doc.126] Plaintiff’s appealed and the order of dismissal was reversed
12   by the United States Court of Appeal on or about August 2, 2018. [Docs. 133 –
13   134].
14           Cecil Elkins, Sr. passed away on November 17, 2018. [Doc.163] After his
15   death, Cecil Sr.’s son, Dennis Elkins, Executor of the Estate of Cecil Elkins Sr.
16   was appointed Guardian Ad Litem. [Docs. 171 – 172] Defendants moved the
17   court to reconsider the appointment of Dennis Elkins as Guardian Ad Litem
18   based on a perceived breach of fiduciary duty related to the pending probate of
19   Cecil Sr.’s estate. Dennis Elkins voluntarily withdrew as Guardian Ad Litem and
20   the boys dependency lawyer, Timothy Bragg was appointed Guardian Ad Litem
21   on or about June 7, 2019. [Doc. 193]
22           The Law Office of Michael J. Curls is attorney of record for De. Elkins and
23   Dy. Elkins. Despite actual knowledge that The Law Office of Michael J. Curls is
24   counsel of record for De. Elkins and Dy. Elkins, Mr. Rogoyski continued to
25   engage in substantive communication with Mr. Bragg, without Plaintiffs’ Counsel
26   consent or participation. Because Mr. Rogoyski has placed this office in an
27   adversarial position with the minor’s Guardian Ad Litem, we are unable to provide
28                                                  4

                                   MOTION TO DISQUALIFY COUNSEL
                                   (Elkins v. C.H.P. 1:13-CV-01483-AWI)
         Case 1:13-cv-01483-AWI-SAB Document 203 Filed 11/17/19 Page 10 of 20


1    effective legal counsel to De. Elkins and Dy. Elkins via their Guardian Ad Litem.
2    Particularly, whereas here, this office cannot share litigation strategy or case
3    details for fear of the information being disseminated to the defense. Moreover,
4    to the extent that Mr. Bragg has shared information about the family dynamics of
5    the Elkins’ family, Plaintiffs are prejudiced by these Ex Parte communications.
6    By his actions, Mr. Rogoyski has become an advocate for Timothy Bragg, De.
7    Elkins and Dy. Elkins. As such, there is an incurable conflict that is attributable to
8    the entire California Attorney General’s office. As such, disqualification is
9    required.
10                                                III.
11                                STATEMENT OF FACTS
12         After the United States Court of Appeal reversed the Order of Dismissal
13   following Defendant’s Motion for Summary Judgment, Plaintiffs counsel began
14   having conversations about the depositions of De. Elkins and Dy. Elkins that
15   were still outstanding. With full knowledge that De. Elkins and Dy. Elkins were
16   represented by counsel, Mr. Rogoyski contacted the minor’s Foster Mother to
17   schedule the deposition. To facilitate deposition scheduling logistics, Plaintiffs’
18   counsel also had conversations with De. Elkins’ and Dy. Elkins’ Foster Mother.
19   The Foster Mother shared her concern about the possible scope of questions
20   that would occur at deposition and the potential effect on the minors. Plaintiffs’
21   counsel had a similar conversation with Timothy Bragg who shared the Foster
22   Mother’s concerns.
23         Plaintiffs’ Counsel attempted to meet and confer with Mr. Rogoyski to
24   determine if there could be an accommodation with the deposition date that fit
25   the boys school schedule and to see if an agreement could be reached regarding
26   the scope of deposition questions to be asked at deposition. Counsel were not
27   able to reach an agreement prior to the death of Cecil, Sr. See Exhibit “A” to the
28                                                  5

                                   MOTION TO DISQUALIFY COUNSEL
                                   (Elkins v. C.H.P. 1:13-CV-01483-AWI)
         Case 1:13-cv-01483-AWI-SAB Document 203 Filed 11/17/19 Page 11 of 20


1    Declaration of Nichelle D. Jones, a true and correct copy of email
2    correspondence between Nichelle D. Jones and Robert Rogoyski regarding the
3    depositions of De. Elkins and Dy. Elkins.
4          After Cecil Sr.’s death, Plaintiffs’ Counsel was contacted again by the
5    Foster Mother who reported that she was contacted again by Mr. Rogoyski and
6    informed that Dennis Elkins was deliberately committing fraud against De. Elkins
7    and Dy. Elkins by cutting them out of Cecil Sr’s estate. As it turned out, there
8    was absolutely no malice or fraud on the part of Dennis Elkins and the issue
9    reported by Mr. Rogoyski was based on incorrect information provided to probate
10   counsel at the time that the Petition to Administer Mr. Elkins, Sr.’s estate was
11   filed. The error was immediately rectified. However, because Dennis Elkins did
12   not want to be a hinderance to De. Elkins and Dy. Elkins standing in this
13   litigation, he voluntarily agreed to withdraw as Guardian Ad Litem, and to dismiss
14   the causes of action for Cecil Elkins, Sr. Mr. Timothy Bragg was subsequently
15   appointed as Guardian Ad Litem to De. Elkins and Dy. Elkins and Mr. Rogoyski
16   and Mr. Bragg continued to have Ex Parte communications about the case after
17   Mr. Bragg’s appointment as Guardian Ad Litem.
18         Although it became clear to Plaintiffs’ Counsel that Mr. Bragg and Mr.
19   Rogoyski were having ongoing settlement discussions, not one settlement offer
20   has been conveyed to Plaintiffs’ Counsel since Mr. Bragg’s appointment.
21   Nevertheless, on the telephonic status conference on September 16, 2019, Mr.
22   Bragg reported to the Court and Plaintiffs’ Counsel that a settlement had been
23   reached, in principal, with the minors. This was the first notice that Plaintiffs’
24   counsel had about any settlement agreement and as of the time of filing this
25

26

27

28                                                  6

                                   MOTION TO DISQUALIFY COUNSEL
                                   (Elkins v. C.H.P. 1:13-CV-01483-AWI)
          Case 1:13-cv-01483-AWI-SAB Document 203 Filed 11/17/19 Page 12 of 20


1    motion, no settlement offer pertaining to the minor’s only has been conveyed to
2    Plaintiffs’ Counsel.3
3            On or about November 12, 2019, Defendant filed a request for settlement
4    conference on behalf of the minors only. [Doc.193] As a result of the issues set
5    forth herein, the parties and counsel cannot proceed with a settlement
6    conference without further orders from this court.
7                                                        IV.
8                                                 ARGUMENT
9        A. LEGAL STANDARD
10           While it appears that this issue has arisen in other cases, surprisingly,
11   there is no case on point in the Ninth Circuit that addresses opposing counsel’s
12   ability to have Ex Parte communication with a Guardian Ad Litem, whose wards
13   are represented by counsel, without the knowledge or consent of counsel for the
14   ward. However, in review of the applicable rules, case law and other opinions, it
15   appears that the conduct of Mr. Rogoyski and Mr. Bragg as set forth above is in
16   violation of the rules.
17           Attorneys appearing before the United States District Court for the Eastern
18   District of California are subjected to California law governing professional
19   conduct. In the absence of an applicable standard therein, the Model Rules of
20   Professional Conduct of the American Bar Association may be considered
21   guidance. See L.R. 180 (e).
22

23

     3 Prior to Mr. Bragg’s appointment two offers of settlement had been made. One on November 8, 2019,
24
     the same date that Counsel learned that Cecil Sr. was gravely ill and not expected to survive to the then
25   scheduled trial date; and a second in January 2019 when there was no guardian ad litem to De. Elkins.
     and Dy. Elkins. As a result of Cecil Sr.’s health and subsequent death, Plaintiffs’ Counsel could not
26   respond to the last two settlement demands. To the extent that the last offer was global, Plaintiffs’
     Counsel is particularly perplexed as to how Mr. Bragg could have reached an agreement and moreover
27   why defense counsel refuses to convey an amended offer pertaining to the minors only, directly to
     Plaintiffs’ Counsel, if such an offer exists.
28                                                         7

                                          MOTION TO DISQUALIFY COUNSEL
                                          (Elkins v. C.H.P. 1:13-CV-01483-AWI)
         Case 1:13-cv-01483-AWI-SAB Document 203 Filed 11/17/19 Page 13 of 20


1       B. EX PARTE COMMUNICATIONS WITH REPRESENTED PARTIES
2          California law prohibits attorneys from communicating “directly or
3    indirectly” about the subject of representation with a party the member knows to
4    be represented by another lawyer in the matter, unless the member has the
5    consent of the other lawyer. Rules of Professional Conduct of the State Bar of
6    California Rule 4.2. Violators of the rule are subject to sanctions by court, such
7    as disqualification as counsel. Lewis v. Telephone Employees Credit Union (9th
8    Cir. 1996) 87 F.3d 1537, 1558.
9          The Model Rules of Professional Conduct of the American Bar Association
10   has a similar mandate which states: “In representing a client, a lawyer shall not
11   communicate about the subject of the representation with a person the lawyer
12   knows to be represented by another lawyer in the matter, unless the lawyer has
13   the consent of the other lawyer or is authorized to do so by law or a court order.”
14         Comment [4] Model Rules of Professional Conduct Rule 1.14 states:
15         “If a legal representative has already been appointed for the client,
16         the lawyer should ordinarily look to the representative for decisions
17         on behalf of the client. In matters involving a minor, whether the
18         lawyers should look to the parents as natural guardians may depend
19         on the type of proceeding or matter which the type of proceeding or
20         matter in which the lawyer is representing the minor. If the lawyer
21         represents the guardian as distinct from the ward and is aware that
22         the guardian is acting adversely to the ward's interest, the lawyer
23         may have an obligation to prevent or rectify the guardian's
24         misconduct. See Rule 1.2(d).”
25         Here, although Mr. Bragg is a licensed California attorney, he was not
26   retained as “Attorney Ad Litem” for De. Elkins and Dy. Elkins. The Court’s
27   appointment order makes it clear that Mr. Bragg was appointed as guardian ad
28                                                 8

                                  MOTION TO DISQUALIFY COUNSEL
                                  (Elkins v. C.H.P. 1:13-CV-01483-AWI)
          Case 1:13-cv-01483-AWI-SAB Document 203 Filed 11/17/19 Page 14 of 20


1    litem to De. Elkins and Dy. Elkins solely “for the purposes of this action” pursuant
2    to Rule 17(c)(2). “By citing Rule 17(c)(2), the Court’s order makes clear that the
3    Court appointed [Mr. Brag] to represent [De. Elkins and Dy. Elkins] for the sole
4    purpose of this action and not on the ground that he is [De. Elkins and Dy. Elkins]
5    general representative.” Elliott v. Versa CIC, L.P. (2018) 328 F.R.D. 554, 556.
6            The North Carolina State Bar addressed this issue in 2002 Formal Ethics
7    Opinion 8 adopted January 24, 2003 entitled “Direct Contact with Lawyer
8    Appointed Guardian Ad Litem for Minor Plaintiff. The inquiry involved an action
9    alleging medical malpractice brought on behalf of a child, who was injured, and
10   the child’s parents. Plaintiff-Attorneys represented the child and both parents. A
11   private lawyer was appointed by the court to serve as guardian ad litem for the
12   minor. At mediation, defense attorneys asked to meet privately with the guardian
13   ad litem to discuss the child’s case and the plaintiffs’ attorneys denied the
14   request maintaining that the guardian ad litem is their client and, pursuant to Rule
15   4.2(a) of the Rules of Professional Conduct4, stating that defense attorneys
16   cannot communicate with represented clients without their consent. The second
17   part of the inquiry was “If a guardian ad litem is a lawyer, is he or she still a client
18   represented by counsel for the purposes of Rule 4.2, thus prohibiting direct
19   contact by opposing counsel without consent of the guardian ad litem's lawyer?”
20           The defense attorneys argued that, as a lawyer, Guardian Ad Litem,
21   represented the child and therefore, had a professional responsibility to exercise
22   independent professional judgment on behalf of the child, which included making
23   an independent professional judgment on behalf of the child, which included
24   making an independent inquiry of the defense attorney’s proposals and positions.
25   The defense attorneys further contended that the plaintiffs’ attorneys could not
26

27   4Rule 4.2 of the North Carolina State Bar rules of professional conduct mirrors rule 4.2 of the California
     and American Bar Association rules.
28                                                          9

                                           MOTION TO DISQUALIFY COUNSEL
                                           (Elkins v. C.H.P. 1:13-CV-01483-AWI)
         Case 1:13-cv-01483-AWI-SAB Document 203 Filed 11/17/19 Page 15 of 20


1    interfere with the guardian ad litem’s decision on whether to communicate
2    privately with the defense attorneys. The second part of the inquiry was if the
3    guardian
4          The Opinion concluded that:
5          “Rule 17(a) and (b) of the North Carolina Rules of Civil Procedure
6          require an action to be brought by the "real party in interest" and, in
7          the case of a minor, by a general guardian or, if there is none, by an
8          appointed guardian ad litem. As a party, the guardian ad litem may
9          choose to be represented by legal counsel and permit legal counsel
10         to make decisions about the strategy for the litigation. See Rule of
11         Professional Conduct 1.2, cmt. [1] ("In questions of means, the
12         lawyer should assume responsibility for technical and legal tactical
13         issues...."). The fact that the guardian ad litem is a lawyer does not
14         make him or her co-counsel for the purpose of litigating the case.
15         Therefore, opposing counsel must comply with Rule 4.2 and respect
16         the decision of the guardian ad litem's trial counsel to deny a request
17         to communicate privately with their client, the guardian ad litem.”
18

19         The role and responsibilities of a guardian ad litem are established by the
20         court making the appointment as well as by statute and case law. See,
21         e.g. , N.C.G.S. 1A-1, Rule 17; Satler v. Purser, 12 NC App 206, 182 SE
22         2d 850 (1971). These remain the same whether the person appointed is a
23         lawyer or not. Nevertheless, if a lawyer is appointed, he or she must fulfill
24         the responsibilities of the guardian ad litem in a manner that is consistent
25         with the requirements of the Rules of Professional Conduct. This means
26         that the lawyer must be honest, avoid conflicts of interest, and exercise
27         professional judgment in making decisions about matters that are within
28                                                  10

                                    MOTION TO DISQUALIFY COUNSEL
                                    (Elkins v. C.H.P. 1:13-CV-01483-AWI)
         Case 1:13-cv-01483-AWI-SAB Document 203 Filed 11/17/19 Page 16 of 20


1           the purview of the guardian ad litem such as whether a settlement
2           proposal should be accepted.”
3           While we are not suggesting that the actions of Mr. Bragg or Mr. Rogoyski were
4    malicious, they were definitely intentional and serious enough to mandate
5    disqualification in this case. First, based on the last settlement offer, which was global,
6    Mr. Rogoyski never conveyed an alternate settlement offer to Plaintiffs’ Counsel so that
7    the pros and cons could have been discussed with Mr. Bragg. In addition, Mr. Rogoyski
8    never inquired to Plaintiffs’ Counsel whether or not he had permission to initiate
9    settlement discussions on the minor’s behalf directly with Mr. Bragg. By the time our
10   office made contact with Mr. Bragg to discuss case strategy, Mr. Bragg’s mind was
11   made up about settlement and he appeared to be poisoned against this office to a point
12   that it would be virtually impossible for an attorney client relationship to exist between
13   Mr. Bragg as Guardian ad Litem to De. Elkins and Dy. Elkins and Plaintiffs’ Counsel.
14   This bell cannot be un-tolled and unfortunately, the only solution to this dilemma is the
15   removal of Mr. Rogoyski, The California Attorney General’s office as defense counsel;
16   along with the dismissal of Mr. Bragg as Guardian Ad Litem per the simultaneous
17   motion filed herewith.
18      C. CONFLICT OF INTEREST
19          1. Attorney-Client Privilege
20          Pursuant to Rule 1.7(a) of the California Rules of Professional Conduct, an
21   attorney may not represent a new client whose interests are adverse to those of a
22   former client on a matter in which the attorney has obtained confidential information.
23   Cal.R.Prof.Conduct 1.7(a).
24          It is well settled that actual possession of confidential information need not be
25   proved in order to disqualify counsel. H.F. Ahmanson & Co. v. Salomon Bros., Inc. (2d
26   Dist. 1999) 229 Cal.App.3d 1445, 1452. If there is a “substantial relationship” between
27   counsel and the person holding confidential information, access to said information is
28                                                   11

                                     MOTION TO DISQUALIFY COUNSEL
                                     (Elkins v. C.H.P. 1:13-CV-01483-AWI)
         Case 1:13-cv-01483-AWI-SAB Document 203 Filed 11/17/19 Page 17 of 20


1    presumed, and disqualification is mandatory. Fremont Indemn. Co. v. Fremont Gen.
2    Corp. (2d Dist. 2006) 143 Cal.App.4th 50, 67.
3           As set forth above, any information communicated by this office to Mr. Bragg is
4    subject to the Attorney-Client Privilege. Thus as a result of the Ex Parte
5    communications between Mr. Bragg and Mr. Rogoyski, Plaintiffs’ Counsel cannot
6    communicate case strategy effectively advise Mr. Bragg on the reasonableness, or lack
7    thereof, of Defendant’s settlement offer.
8           2. Mr. Rogoyski as Advocate for De. Elkins, Dy. Elkins, Mr. Bragg and
9              Defendant Hipolito Pelayo
10          By taking the affirmative actions detailed above, Mr. Rogoyski has placed himself
11   in the position of advocate for both his client, Defendant Hipolito Pelayo as well as the
12   minor plaintiffs and their Guardian Ad Litem. Mr. Rogoyski’s actions include but are not
13   limited to written and oral communication regarding substantive matters related to this
14   case; engaging in settlement dialogue meaningful enough, to assure Mr. Bragg, in his
15   capacity as fiduciary to the minors, to accept Mr. Rogoyski’s counsel regarding
16   settlement of the minors’ claims without feeling the need to consult with the minors’
17   counsel; reporting his intent to file a motion for approval of minors’ compromise on Mr.
18   Bragg’s and the minors’ behalf; communicating that he has conducted research on
19   Plaintiffs’ counsel ability to recover fees for their representation of De. Elkins and Dy.
20   Elkins; and reporting to the minors’ Foster Mother and Mr. Bragg that action should be
21   taken against Dennis Elkins as a result of the Petition to Administer the Estate of Cecil
22   Elkins, Sr.
23          The actions of Mr. Rogoyski exceed those of officer of the court bringing potential
24   violations to light to the extent that Plaintiffs’ Counsel was completely overstepped when
25   these issues were reported. This Court has been generous in allowing informal
26   conference calls to address the specialized issues that have come to light in this case.
27   Had these issues been addressed with Counsel and the court instead of by making Ex
28                                                    12

                                      MOTION TO DISQUALIFY COUNSEL
                                      (Elkins v. C.H.P. 1:13-CV-01483-AWI)
         Case 1:13-cv-01483-AWI-SAB Document 203 Filed 11/17/19 Page 18 of 20


1    Parte communications to the Foster Mother and Mr. Bragg which appear to have thrown
2    them into a panic of sorts, we would have been able to resolve each of the issues that
3    have arisen from the death of Cecil Sr. without the breakdown of relationships that have
4    occurred from Mr. Rogoyski acting as advocate to the minor plaintiffs and his client. By
5    virtue of his conduct, Robert Rogoyski has essentially become a legal advocate for De.
6    Elkins, Dy. Elkins and Timothy Bragg. Switching sides in the same action is “the most
7    egregious conflict of interest.” See Pound v. DeMeraDeMera Cameron (5th Dist. 2005)
8    135 Cal.App.4th 70, 76.
9           3. Under California Law, the Conflict Is Imputed to the State of California
10             Office of the Attorney General
11          In California, an attorney’s individual conflict of interest is imputed to his firm
12   because “attorneys, working together and practicing law in a professional organization,
13   share each other’s, and their clients, confidential information.” City and Cnty. Of San
14   Francisco v. Cobra Solutions, Inc. (2006) 38 Cal.4th 846, 847-848; see also Rosenfeld
15   Constr. Co. v. Super.Ct. (1991) 235 Cal.App.3d 566, 573 (“It has long been recognized
16   … that knowledge by any member of a law firm is knowledge by all of the attorneys in
17   the firm, partners as well as associates.”) The vicarious disqualification rule is based on
18   a “pragmatic recognition that the confidential information will work its way to the non-
19   tainted attorneys at some point.” Goldberg v. Warner Chappell Music, Inc. (2d Dist.
20   2005) 125 Cal.App.4th 753, 765.
21          Vicarious disqualification of the entire office is compelled, where, as here, an
22   attorney’s disqualification results from contemporaneous work the opposing side of the
23   same lawsuit. See Meza v. H. Muehlsein & Co. (2d Dist. 2009) 176 Cal.App.4th 969,
24   978. (“As a general rule in California, where an attorney is disqualified from
25   representation, the entire law firm is vicariously disqualified as well. This is especially
26   true where the attorney’s disqualification is due to his prior representation of the
27   opposing side during the same lawsuit.”); see also Henricksen v. Great Am. Sav. &
28                                                    13

                                      MOTION TO DISQUALIFY COUNSEL
                                      (Elkins v. C.H.P. 1:13-CV-01483-AWI)
         Case 1:13-cv-01483-AWI-SAB Document 203 Filed 11/17/19 Page 19 of 20


1    Loan (1st Dist. 1992) 11 Cal.App.4th 109, 117 (“Where an attorney is disqualified
2    because he formerly represented and therefore possesses confidential information
3    regarding the adverse party in the current litigation, vicarious disqualification of the
4    entire firm is compelled as a matter of law.” and see Lucent Techs, Inc. v. Gateway, Inc.
5    (S.D. Cal. May 15, 2007) No. 02CV2060-B(CAB) Numerous other cases have reached
6    the same result. See Meza supra 176 Cal.App.4th at 978-80 (ethical wall between an
7    attorney with confidential information who switched sides in the same lawsuit did not
8    prevent disqualification of entire firm)
9           No district court cases in the Ninth Circuit have permitted the presumption to be
10   rebutted where the conflict was generated in the context of a single litigation. Lucent
11   supra 2007 WL 1461406, at *4. If an attorney is disqualified because he formerly
12   represented and therefore possesses confidential information regarding the adverse
13   party in the current litigation, vicarious disqualification of the entire firm is compelled as
14   a matter of law. Flatt v. Super. Ct. (1994) 9 Cal.4th 275, 283.
15                                                    V.
16                                           CONCLUSION
17          The Decedent Cecil Elkins Jr. was fatally shot by Defendant Hipolito Pelayo nine
18   times in the back, while he was running way. His death has wreaked havoc on his
19   family, but they are determined to see this matter through to final resolution. De. Elkins
20   and Dy. Elkins have been especially harmed as a result of these events.
21          As a result of the affirmative actions of Mr. Rogoyski, a breakdown in
22   communication has resulted between Plaintiffs’ Counsel and De. Elkins and Dy. Elkins
23   Guardian Ad Litem Timothy Bragg, to the point that this office cannot provide legal
24   counsel on the merits on this case and the pros and cons of effecting resolution on the
25   minor plaintiffs’ behalf.
26          To the extent that these Ex Parte communications and affirmative actions on the
27   part of Mr. Rogoyski have made him privy to privileged information that could potentially
28                                                    14

                                      MOTION TO DISQUALIFY COUNSEL
                                      (Elkins v. C.H.P. 1:13-CV-01483-AWI)
         Case 1:13-cv-01483-AWI-SAB Document 203 Filed 11/17/19 Page 20 of 20


1    sabotage Plaintiffs’ case, Mr. Rogoyski must be removed from this case along with his
2    firm, the Attorney General’s Office of the State of California. In addition, Mr. Rogoyski
3    and the Attorney General’s Office of the State of California must be prohibited from
4    sharing any information learned from conversations with Mr. Bragg with newly
5    appointed counsel.
6    DATED: November 16, 2019                          LAW OFFICE OF MICHAEL J. CURLS
7

8

9                                                         By:           /s/Nichelle D. Jones
10
                                                          Nichelle D. Jones, Attorneys for
                                                          Plaintiffs
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   15

                                     MOTION TO DISQUALIFY COUNSEL
                                     (Elkins v. C.H.P. 1:13-CV-01483-AWI)
